In an action, inter alia, to recover damages for trespass, the plaintiff appeals from an order of the Supreme Court, Nassau County (Molloy, J.), dated June 25, 1986, which granted the motion of the respondents for summary judgment based upon her failure to comply with a conditional order of preclusion of the same court (Robbins, J.), dated December 20, 1985.
Ordered that the order is affirmed, with costs.
On the record before us, Special Term did not abuse its discretion in declining to relieve the plaintiff of her default in complying with the conditional order of preclusion. Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.